On Rehearing.
MONROE, C. J.
[6] After the opinion and decree had been handed down in this case on January 7 of this year, and within the delay allowed therefor, counsel for Miss Egan presented an application for rehearing, alleging that their client, who lived in Ireland, had departed this life in December; 1920, and, hence, that the proper parties were not before the court when the case was decided. The rehearing was accordingly granted, the decedent’s universal legatee (so recognized by judgment of the civil district court for the parish of Orleans) was made a party to the litigation, in the place and stead of the decedent, and the case was again submitted. As the sole ground suggested in the applica-. tion for rehearing was the death of one of the litigants, the granting of the rehearing can hardly be said to have called for a re-argument of the case, but the diligent counsel thought otherwise; no objection was interposed, and the case has been again argued, orally and by brief, without, however, adding anything of consequence to the views previously expressed, and concerning which the view's of this court have undergone no change.
It is therefore ordered that the opinion and decree heretofore handed down in this case he now reinstated and made final.